 LAKE COUNTY,INDIANA,CARPENTERSLake Counri,Indiana and Vicinity District Council ofthe 1mted Brotherhood of Carpenters and Joiners ofAmerica and Richard MatzatandWilbur Kouw andTonn andBlank,Inc , Party of InterestTonn and Blank,Inc and Wilbur KouwTonn andBlank,Incand LakeCounty,Indiana andVicinityDistrictCouncil of the United BrotherhoodofCarpentersandJoinersofAmericaCases25-CB-861,25-CB-861-2,25-CA-3350,and25-CA-3385April 29, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND JENKINSOn October 13, 1969, Trial Examiner Joseph I Nach-man issued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in and wereengaging in certain unfair labor practices and recom-mending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision Thereafter, the Respondentsfiled exceptions and briefs in support and the GeneralCounsel filed exceptions and a brief in supportPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modifiedherein i'The Respondent Union and the Respondent Employer except tothe Trial Examiners conclusion that there existed an arrangement orunderstanding between the Union and the Employer that the latterwould employ only those persons who were members of or had beencleared by the Union They contend that the complaint did not allegeany illegal arrangement the bill of particulars submitted by the GeneralCounsel did not refer to any illegal arrangement and the openingstatement by the General Counsel made it clear that no illegal hiringarrangement was claimedWhile the complaint and the bill of particularsdo not contain specific allegations that there existed an illegal arrangementor understanding between the Union and the Employer such issuewas closely related to specific allegations found within the complaintRespondents did not claim surprise and the issue was never specificallyremoved from the case at the hearing Although the written contractbetween the Respondent Union and the Respondent Employer wasnot in issue in view of the agreement between the General Counseland the Respondents at the hearing not to litigate the written contractcontaining union security clauseswe find that such agreement didnot preclude the General Counsel from litigating the issue of the existenceof an illegal oral arrangement or understanding Accordingly we findthat the Trial Examiners findings are supported by record evidenceand that the issue of the existence of an unlawful oral understandingor arrangement between the Respondents was fully litigated by theparties at the hearingWe further find that such issue was relevantthat there is no evidence of surprise or that the Respondents wereORDER233Pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, as modified herein, and herebyorders that Respondent, Lake County, Indiana and Vicin-ity District Council of the United Brotherhood of Carpen-ters and Joiners of America, La Porte, Indiana, itsofficers, agents, and representatives, and RespondentTonn and Blank, Inc , Michigan City, Indiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder, as so modifiedIDelete from paragraph A, 1, (c), of the Recommend-ed Order against the Company "like or related," andsubstitute therefor "other manner" between the words"any" and "interfering "2Paragraph A, 2, (a) is modified as follows"(a)Offer to Richard Matzat and Wilbur Kouw immediate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, as provided in the section hereofentitled The Remedy "3Insert in paragraph B, 1 of the RecommendedOrder against the Union a new paragraph"(c) Entering into any agreement or understandingwith Tonn and Blank, or any other employer, requiringclearance from or membership in Lake County, Indianaand Vicinity District Council of the United Brotherhoodof Carpenters and Joiners of America, as a conditionof employment, except to the extent authorized by Sec-tion 8(a)(3) of the Act "4 Insert in Appendix A between the first and secondindented paragraphs a paragraph statingWE WILL NOT enter into any agreement or under-standing with Lake County, Indiana and VicinityDistrict Council of the United Brotherhood of Car-penters and Joiners of America, or any other labororganization, requiring clearance from or member-ship in a labor prganization as a condition of employ-ment, except to the extent authorized by Section8(a)(3)of the National Labor Relations Act, asamended5The third indented paragraph in Appendix A ismodified as followsnot properly afforded an opportunity of defense concerning such issueand that such understanding was directly responsible for the discriminatory termination of Matzat and KouwRespondent Employer contends that Tews was never in the hearingroom and that the Trial Examiner was wrong in finding that Tewsw is in the he inng room ind crediting Kouw s testimony bec muse ofTews failure to testifyWe find it unnecessary to resolve this apparentconflict between the Employer and the Trial Examiner with respecttowhether or not Tews was present at the hearing in view of ourfinding herein that the Trial Examiner did not credit Kouw s testimonyon the basis of Tews failure to testify The Trial Examiner creditedthe testimony of Kouw and noted without attaching any specril significance that Tews though present in the courtroom did not testifyWe find it unnecessary to rely on the Trial Examiners inferencethat no other nonunion men were on the jobs182 NLRB No 39 234DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to Richard Matzat and WilburKouw immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions,without prejudiceto their seniority and other rights and privileges6 Insert in Appendix B between the first and secondindented paragraphs a paragraph statingWE WILL NOTenter into any agreement or under-standingwith Tonnand Blank,Inc , or with anyother employer,requiring clearance from or membership in LakeCounty,Indiana andVicinity Dis-trict Council of the United Brotherhood of Carpenters and Joiners of America,AFL-CIO,as a condi-tion of employment, except to the extent authorizedby Section8(a)(3) ofthe Act,as amendedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I NACHMAN, Trial Examiner These casestriedbeforeme at Michigan City, Indiana, on June30, July I and 2, 1969, involve three complaints' consoli-dated for hearing In totality the complaints allege thatLake County,Indiana andVicinity District Council oftheUnited Brotherhood of Carpenters and Joiners ofAmerica (herein the Union) caused at attempted to causeTonn and Blank, Inc (herein Company), to hire orcontinue to employ only those persons referred or clearedby the Union, instead of Richard Matzat and WilburKouw (herein Matzat and Kouw), then employed bytheCompany, and to whom the Union had initiallygranted but thereafter refused a work permit, and thatthe Company discharged and refused to reinstate Matzatand Kouw because they lacked a valid permit fromthe Union The Employer and the Union, respectively,filed answers to the complaints admitting certain allegations of the complaints, but denying the commissionof anyunfair labor practice For reasons hereafter stated,Ifind and conclude that the evidence establishes aviolation of Section 8(b)(2) and (1)(A) of the Act bytheUnion, and of Section 8(a)(3) of the Act by theCompany, and I recommend an appropriate remedialorder against both RespondentsAt the tiial the respective parties were representedby counsel, and were afforded full opportunity to intro-duce relevant evidence,to examine and cross-examinewitnesses, to argue orally on the record, and to submitbriefsOral argument was waived Briefs submittedby the respective parties have been duly considered'On April 2 1969 complaint issued in Cases 25-CB-861 and 861-2based on a charge filed by Richard Matzat on January 22 1969 andamended February 24 1969 as well as a charge filed by Wilbur Kouwon February 12 1969 On April 17 1969the aforementioned complaintwas amended to include Case25-CA-3350based on a charge filedon March 5 1969 by Wilbur Kouw against Tonn and Blank IncOn May 13 1969 a complaint issued in Case 25-CB-3385basedon a charge April 11 1969 by Attorney Mamet as counsel for LakeCounty District Council of CarpentersagainstTonn & Blank IncOn May 13 1969 an order issued consolidating the three complaintsfor hearingUpon the entire record in the case,' including myobservation of the demeanor of the witnesses whiletestifying, I make the followingFINDINGS OF FACT3BackgroundContract provisionsThe Companyis engaged in andabout Michigan City,Indiana, asa generalcontractor in the building andconstruction industry, and along with about 600 othercontractors, is a party to a collective-bargaining agreement with the Union which became effective August1,1968, and runs through May 31, 1970 The contractcontains,interalia, the following provisionsARTICLE IRECOGNITIONSection 1Bargaining Unit The bargaining unitshall be comprised of all employeesengaged inthework described in Section 2 of the ArticleX hereofSection 2Recognition The EMPLOYER recog-nizes the UNION as the sole and exclusive collec-tivebargaining representative for the employeesnow or hereafter employed in the bargaining unit,with respect to wages, hours of work and all otherterms and conditions of employmentSection 3Equal Representation The UNION,realizes its duty under the National Labor RelationsAct, as amended, and to the extent that it is theexclusive representative, recognizes that it mustrepresent all employees in the bargaining unit equal-ly,without discrimination, irrespective of member-ship or non-membership in the UNIONARTICLE IIUNION SECURITYSection 1Maintenance ofMembershipAllemployees who are or become members of theUNION shall maintain their membership in theUNION as a condition of continued employmentSection 2 DischargeMembers of the Unionwho fail tomaintaintheirmembership in the2The General Counsel has filed with me and served on all otherparties a motion to correct the transcript of evidence in certain respectsset forth in said motionNo opposition having been received anddeeming the corrections necessary to accurately reflect the proceedingsbefore me the motion s granted and the transcript corrected accordingly3No issue of commerce or labor organization is presented Thecomplaints allege and the answers admit facts which establish thesejurisdictional allegations I find these facts to be as pleaded LAKE COUNTY, INDIANA,CARPENTERS235UNIONshall,upon requestof the UNION, bedischargedARTICLE VIIINO DISCRIMINATION-EQUAL BENEFITS-EQUAL OBLIGATIONSection 1Membership in Union Not Compulso-ry Joining the UNION is not compulsory Neitherparty shall exert any pressure on or discriminateagainst an employee as regards such matters*ARTICLE IXHIRING AND NOTICESection1ResponsibilityforHiringTheEMPLOYER shall have the sole and exclusiveresponsibility for hiring and may hire from anysource it desires without paying heed to membershipin the UNION or referral or clearance therefromSection 2No obligation to Refer The UNIONshall have no obligation to refer prospective employ-ees to the EMPLOYER but may do so if it desires 4Company'shiring practicesCompany Vice President 0 J Blank testified withrespect to the hiring practices followed by his Company,particularlywith respect to carpenters, and also that,while job superintendents have authority to hire andfire, they are under instructions that such hiring andfiring must be without regard to union affiliation Blank'stestimony in that regard is uncontroverted Blank tes-tified, as he stated in his prehearing affidavit, that,to keep his crews employed to the fullest extent, menare transferred from one job to another, as the volumeof work may require and the skills of the employeesmay dictate The Company interviews and employs menat its general offices in Michigan City, this being doneby its general superintendentHis first approach is torecall carpenters who may have been laid off for lackof work 5 If this does not fill his needs, he calls otherpersons whom he may know who might be available"The contract also provides (artVIII) that (1) as the Union willrepresent all employees in the unit union and nonunion fairness demandsthat all employees pay their fair share of the cost of obtaining andenforcing the benefits under the contract and (2) in accordance withsuch policy nonmembers in the unit will pay to the Union as theirbargaining representative an amount equal to that paid by membersfor the usual initiation fees and dues Although the General Counselargues that this provision is a form of union security from whichhe infers some kind of illegality the uncontradicted evidence is thatthiscontract provison was not enforced and that the fees thereinreferred to were not collected have no relation to and are separateand apart from the permit or service fees hereafter discussed3This is to reduce unemployment compensation costsforwork If this does not satisfy requirements, theUnion is notified that specific numbers of men of desig-nated skills are needed at a particular Iobstte Additional-ly, if needed, advertisements are placed in the localnewspapers and applicants from the street are hiredat the jobsite if they possess the necessary skills andwork is available at the particular job Except for thetransfer of men from one job to another, and the recallofmen previously employed, the remaining sourcesof labor are not pursued in any particular order, butin a mariner calculated to best satisfy the Company'sneeds Blank further testified without contradiction that,when applicants for employment are interviewed, noinquiry ismade as to union status or lack thereof,nor is any report made to the Union that a particularapplicant was, or was not, hired According to Blank,there is no obligation on the Company to employ carpenters who are referred by the UnionWhile job superintendents have authority to hire andfire for their job after first clearing with the generalsuperintendent, the j have specific instructions that, wheninterviewing an applicant for employment, they are notto ask if the applicant is a union member, whetherhe has cleared with the Union, or whether he hasa referral slipVernon Johnson, the Company's superin-tendent at the Holiday Inn job in LaPorte, Indiana,one of the jobs involved in this proceeding, testifiedwithout contradiction that, after checking with the gener-al superintendent as to available men by way of transferfrom other jobs, he may hire from any source, andhas at times hired persons who came to the job lookingfor work, as well as men sent by the Union pursuantto his requestAccording to Johnson, when hiring anew man he makes no inquiry with respect to unionstatus, does not request evidence of union clearance,nor does he report to the Union that he has hiredor refused to hire any applicant for employment Not-withstanding this uncontroverted testimony with respectto the Company's nondiscriminatory hiring practices,the uncontradicted testimony in this record shows thatall carpenters on the two jobs involved in this proceedingwere members of the Union except Matzat and Kouw,who were initially permit holders referred to the Compa-ny by the UnionWork recordsof Matzatand KouwApparently not knowing each other, Matzat and Kouwas out-of-jurisdiction men solicited the Union for availablework in the LaPorte area, in late July or earlyAugust 1968Matzat was a member in good standingof Carpenters Local 3220, Winnebago, Illinois, and Kouwamember in good standing of Local 1908, Holland,Michigan, neither Local being affiliated with RespondentUnionNotwithstandingMatzat'smembership in theWinnebago Local, he in fact has resided for some timeatKnox, Starke County, Indiana, within the jurisdictionof the Union, and had sought, but unsuccessfully, totransferhismembership to a local affiliated withRespondent Union Because they construed the constitu-tion and bylaws of the International Union as imposing 236DECISIONSOF NATIONALLABOR RELATIONS BOARDupon them the duty to obtain a work permit whenworking outside the jurisdiction of their home local,Matzat and Kouw separately went to the Union andspoke with Union Business Agent Bolen regarding theavailability of work and a permit to work in the Union'sjurisdictionBoth received a permit from Bolen andwere referred by him to jobs of employers other thanthe Company here involved Each month up to andincluding the month of December, 1968, the permitswere renewed upon payment of the appropriate fee sOn October 21, 1968, a number of carpenters, includ-ing Matzat and Kouw whose prior jobs had terminated,were in the union hall seeking work Bolen announcedthat he had a request for four carpenters on the HolidayInn job at LaPorte, Indiana, which began in July orAugust, and on which the Company was the generalcontractorMatzat and Kouw volunteered for the workand were sent byBolen tothat job ' Each was givena slip,which the General Counsel calls a "referralslip," and the Union calls ' an introductory slip "" Mat-zat and Kouw delivered these slips to Job SuperintendentJohnson, who interviewed them at different times, and,apparently satisfied with their qualifications, hired bothmen to work on that job Although Johnson did notrequest it, Matzat and Kouw showed Johnson the workpermits issued themby the Union for the month ofOctoberMatzat worked on the Holiday Inn job untilhis employee status ceased on January 15,9 under circum-stances hereafter detailedKouw worked at the HolidayInn job but a few days and was transferred to othercompany jobs, until his employee status ended on Janu-ary 15, as hereafter detailedWhile the terminationof employee status of Matzat and Kouw are in somerespects identical,there are some significant differences,hence they will be discussed separatelyEvents as to MatzatMatzat worked Thursday and Friday, January 2 and3He was off ill Monday through Wednesday (January6-8), but worked the following Thursday, Friday, andMonday (January 9, 10, and 13)WhileMatzat wasoff ill,Gladys (Bolen's secretary) called the jobsiteand spoke with Johnson She asked for Matzat but,being informed that he was out ill, asked Johnson totellMatzat to come to the union hall and get his permit"The initial permit was issued to Matzat on August 5 1968 andthe renewals are dated September4October 2November 11 andDecember 9 In the case of Kouw the record does not indicate thedates his August and September permits were issued but renewalswere issued to him October 3 November 1 and December 2 1968All renewals were issued by Bolen s secretary and show the nameof the employer for whom Matzat and Kouw were working whenthe permit was issued'Whether Bolen made referrals for the other two jobs the recorddoes not disclose9Ifind it unnecessary to decide which label if either is correctIt is sufficient for the purposes of this case that on its face the slipwhichbears the Union s name recites that it is introducing a namedperson to a named employer at a specific job and is dated and signedby the business agent6This date and all hereafter mentioned are 1969 unless otherwiseindicatedrenewed Toward the end of the workday on January13,Matzat asked Johnson for permission to leave thejob early, saying that he had to go get his work permitrenewed at the union hall Johnson agreed and at thispoint toldMatzat of the message left by Gladys thathe forgot to tell Matzat about it, adding, "you hadbetter go tend toit"10That afternoon Matzat wentto the union hall and, as he had for the past 4 months,asked Gladys, the office girl, to renew his permit Gladysfirstmade a telephone call, which Matzat did not over-hear, and then told the latter that she had talked toBolen who said that he should return the followingmorningto see him, and that she could not renewhis permitEarly the following morning (January 14), Matzatwent to the union hall and waited for Bolen About9 30 a in , he was informed by Gladys that she didnot think Bolen would be in Matzat left the unionhall, going to the jobsite, some 10 to 15 minutes awayAlthoughMatzat was dressed for work, he did notgo to work when he reached the job What he didin the interim does not appear, but it was not untilthe lunch period that Matzat saw Johnson and informedthe latter that he had been unable to get his permitrenewed, that he had to see Bolen and would haveto go back to the union hall Wednesday for that purposeAccording to Matzat, and this is not denied or explainedby Johnson, the latter then said that he did not wantto cause any hard feelings among the men and thatMatzat should wait and see Bolen the next day Matzatthen left the job Both Matzat and Johnson are inaccord that, on the 14th, Johnson did not tell Matzattowork or not to work and that Matzat made norequest to be put to work, nor otherwise indicatedhis desire to workMatzat's explanation for his failureto do so is that he construed Johnson's remark thathe would have to wait until Wednesdayasmeaningthat he had to have a permit to work and, since hedidn't have it, he could not work However, on thejob work records]] for Tuesday, January 14, oppositeMatzat's name, Johnson made the entry "No permit,Bolen not in office " No entry was made for hoursworked Johnson's only explanation of this entry isthat he made it solely for his information and thatit does not mean that Matzat was terminatedWednesday morning (January 15), Matzat again wentto the union hall and, this time finding Bolen, askedfor a renewal permit Bolen refused, saying that hehad too many of his local people out of work Matzat10The General Counsel argues that this statement by Johnson indicatesand urges that I find that he(Johnson) regarded a valid andcurrent work permit issued by the Union as a condition to the righttowork I do not so construe it Rather I find that it was a casualremark to the effect that as several days had passed during whichJohnson forgot to tell Matzat of the call from the Union and asthe latter wished to get a work permit he should not delay the matterfurther11These are timesheets which the superintendent keeps for all employees on job and from which he makes up timecards which he forwardsto the office and which become the basis for computing the wagesdueThe time records kept by Johnson remain at the job until itscompletion and are then destroyed LAKE COUNTY, INDIANA,CARPENTERStried to argue with Bolen but the latter remained firm,suggesting that Matzat might return in about a monthto see if work for him was available 12 Matzat thenwent to the jobsite and told Johnson that Bolen wouldnot issue him a permit Johnson expressed the viewthat Bolen could not so refuse but that he would callCompany Vice President Blank Johnson told Blankthat Bolen had refused to issue Matzat a permit andwas not going to let him work because there weretoomany local men out of work, that Matzat wasa good carpenter whom he needed and if possible wouldlike to keep, but that he had no permit 13 Johnsonalso told Blank that there was another carpenter, workingon the Company's Sollair job to whom Bolen had refuseda work permit for the same reason that a permit hadbeen refused Matzat 14 Blank told Johnson that he wouldtelephoneBolen, and promptly did soIn the conversation between Blank and Bolen, andduring which Blank admitted that when he met withsome resistance from Bolen he became "a little excited,"he told Bolen that Matzat was a good employee whowas needed by the Company and that he could notterminateMatzat because he lacked a permit BolentoldBlank that his (Bolen's) responsibility was to hislocal people who were complaining about outsiders work-ing at their expense and that Blank as a local employershould give preference to local people who supportthe community and its institutions Bolen urged Blankto terminateMatzat so local people could have thework Blank refused to comply withBolen'srequestsaying that,while he agreed with Bolen's objectiveto get the work for local people, he could not terminateMatzat for that reason Blank then requested that Bolenput his request for the termination of Matzat in writingand that he also obtain from Matzat a waiver of anyclaim Matzat might have for unemployment compensa-tion, but Bolen refused At this point, Blank broughtup the name of Kouw as an employee to whom Bolenhad also refused a work permit Bolen professed tohave no information concerning that situation and theconversation concluded with Bolen stating that he wouldtalk to Superintendent Tews about Kouw 1512Ido not credit Bolen s testimony that he did not refuse to giveMatzat a permit but merely delayed acting on the requestuntilhechecked if Matzat was still working on the Holiday Inn job Histestimony in that regard is contradicted not only by Matzat but implicitlyby Johnson and Blank as hereafter detailed13This finding is based on a composite of the uncontradicted andcredited testimony of Johnson and Blank and Blank s prehearing affidavitwhich was receivedas an admission against interest19How Johnson got this information the record does not discloseKouw was not working on Johnson s job at the time15My findings with respect to the telephone conversation betweenBlank and Bolen is based on the credited testimony of Blank Bolenadmitted that he had a conversation with Blank and that the refusalof permits to Matzat and Kouw was discussed According to Bolenhe told Blank that the alleged refusal to issue permits was a bunchof malarkeythat he would talk to superintendents Johnson and Tewsandget the thing straightened outBolen admits that Blank wasspeaking louder than his normal tone of voice that he (Bolen) raisedthe subject that the Company should give preference to local menand that Blank asked him to write a letter and he responded `thatwould be sillyBolen denied that he made any request to BlankthatMatzat or Kouw be terminated Also significant in this regard237Immediately after his conversation with Blank, Bolencalled Superintendent Johnson and asked him to cometo the union hall Nothing was said about the purposeof the proposed meeting, although Johnson assumedthat it would relate to the continued employment ofMatzatAfter first obtaining permission from Blank todo so, Johnson left for Bolen's office, reaching thereabout 11 30 am As Johnson was leaving his officefor the conference withBolen,he told Matzat thathe was going to do what he could to get Bolen toissue him a permit, but that until he (Johnson) returnedMatzat was not to go to work 16 Bolen told Johnsonthat there were a lot of local members who were outof work and referred to Johnson's status as a memberof an affiliated local, as such it was Johnson's dutyto employ local men as much as possible Bolen thenstated that he wanted Johnson totellhim (Bolen) toissueMatzat a permit Johnson refused, saying thatwhat he wanted was a letter from Bolen stating whyhe would not issue Matzat a permit Bolen replied thathe "would be the biggest damn fool in the world todo that " About this time Bolen was informed thathe was wanted on the phone in another room Goingthere Bolen had to pass his secretary's workspace and,as he did so, Johnson overheard Bolen tell her, "IfMatzat comes in, fix him up with a permit " WhenBolen resumed his conversation with Johnson, he askedthe latter how much work remained on the HolidayInn job Johnson replied that it was running out anddidn't know how much longer it would last, becausethe job was cutting back and that people being hiredwould probably be laid off by the end of JanuaryBolen then asked, "if I give Matzat a permit, willyou agree to lay him off the end of January " Johnsonrefused, saying he did not know what the situationwould be at that time After some discussion of mattersnot relevant here, Johnson left for the jobsite 17Returning to the job shortly after noon, Johnsonwent to his office where he found Matzat The evidencebearing on the events which followed not only raisessome credibility issues but is in some material respectsconfusing Johnson credibly testified that he told Matzatthat, if the latter would go to the union hall, We wouldis the fact as Bolen admitted that when the supply of men in thehall exceeds the requests of employers for labor it is his desire tobring about the employment of his members over those from otherlocalsTo the extent that Bolen s testimony conflicts with that ofBlank I credit the latter11Johnson denied that he made such a statement but I credit Matzatbecause I regard his testimony in that respect to be the more probableunder the circumstances17My findings with respect to the conversation between Bolen andJohnson are based on the credited testimony of Johnson Bolen admittedthat he called Johnson and asked him to come to his office thatthematter of a permit for Matzat was discussed that he told Johnsonthat he oweda dutyto the community to give preference in employmentto local people and that Johnson asked for a letter a request hedismissed assillyThe substance of Bolen s testimony is that heonly asked Johnson if Matzat was working at the Holiday Inn job(information which Bolen could just as easily have obtained over thephone)and that when Johnson replied in the affirmative and indicatedthat the job would probably be over the end of January he askedifMatzatwould belaid off at that timeTo theextent that Bolen stestimony conflicts with that of Johnson I credit the latter 238DECISIONSOF NATIONALLABOR RELATIONS BOARDget his permit and that, although Bolen sought to extracta promise that he would lay Matzat off at the endof the month, he (Johnson) "refused to go for that."'AJohnson also credibly testified that, when he informedMatzat of the results of his talk with Bolen, the latterreplied that under the circumstances he didn't knowifhe wanted to get the permit or not. Matzat admittedthat his response to Johnson's statement was that thelatter should "not get into any trouble on my account,"and "this looks like it." At this point Matzat did notask to be put to work, nor did Johnson inform Matzatthat the latter could go to work if he wished to doso, and, after arranging to have his check mailed tohim, Matzat left the job.'9About mid-February and again about mid-March, Mat-zatwent to the union hall, asked Bolen if work wasavailable, and was told there wasn't. On the first ofthese occasions Matzat also asked Bolen if he couldget a permit. Bolen replied that there was no workand, according to the constitution and bylaws, he couldnot issue him a permit. Matzat then asked if he foundhis own job would Bolen issue him a permit. Bolenreplied he could not do so. In the same period, Matzatalsowent to the Holiday Inn job and asked Johnsonifhe got a permit would there be any work for him.Johnson told Matzat that the motel part of the jobwas shutting down but the restaurant portion had notyet started; when it did, work might be available. OnthisoccasionMatzat showed Johnson a letter datedJanuary 24, which he had received from Union AttorneyMamet, and asked Johnson if he understood what itmeant. Johnson testified that he read the letter butthat he "couldn't make much heads or tails out ofiteither. "20 In about 4 weeks Matzat again saw Johnsonat the jobsite and inquired about the availability ofwork. Johnson replied that at the time the job wasfullOn this occasion Matzat observed some five or" Matzat admitted that, upon his return from the union hall, Johnsontold him that "he had talked to Mr Bolen andthatMr Bolen hadagreed to issue a permit on his say so if he laid me off at the endof the month [but that he, Johnson] didn't like thatidea"Matzatalso admitted that he understood the last part of the above-quotedstatement to mean that Johnson would not agree to Bolen's requestIn view of these admissions, I do not credit Matzat's claim that Johnsondid not tell him that if he would go to the union hall he wouldget his permit11Although Johnson admitted that he did not tell Matzat to go towork, or not to go to work, he claimed that he told Matzat that,so far as he (Johnson) was concerned, Matzat still had a job Johnsonfurther testified that whether Matzat had a permit meant nothing tohim and Matzat could have worked whether he had a permit or notIdo not credit Johnson's testimony in that regard because I regardedit as inconsistent with his other deliberately assumed attitude on Tuesday,and on Wednesday before he spoke withBolen,of not telling Matzatthat, so far as he was concerned, Matzat was free to work, permitor no permit20The letter readsInote that you have filed charges against [the Union]apparently contending that you have been discriminatedagainstin violation of the National Labor Relations Act There must besome confusion in your mind Clearance by or referral from theUnion is not a condition of obtaining or retaining employmentYou are free to obtain any job you wantIam sending a copy of this letter to [the Company] so thatin the event there is any confusion in their mind, they will fullyunderstandsix carpenters working on the job. Except as indicated,Matzat has had no word from the Company as to theavailability of workEvents as to KouwKouw, who had been transferred to a number ofthe Company's jobs, during the early part of December1968, was employed on the Sollair job were he workeduntil shortly before Christmas, thereafter being trans-ferred to the Peters & Marsh job, where he workedthrough December 30, 1968. Because bad weather pre-vented work on December 31, and the impending NewYear holiday, Kouw went to his home in Holland,Michigan, where he became ill and was unable to returnto work until Tuesday, January 14. On that day Kouwreported first to the Peters & Marsh job, where he,had last worked, but, being told there was no workthere,went to the Sollair job, arriving about 12:25p.m. Foreman Kowalski told Kouw to go to work andexplained to Kouw the substantial volume of work thatremained to be done on that job. It is undisputed that,at the end of the workday, Kouw asked SuperintendentTews and Foreman Kowalski for permission to reportlate the following morning, explaining that he had togo to the union hall to get his work permit renewedSuch permission was granted. From the fact that suchpermission was granted, and the Company's practiceof notifying employees at the end of a day if theirservicewas not required the following day, I inferand find that Tews intended and expected that Kouwwould work the next day.The following morning (January 15), Kouw went tothe union hall, where he talked with Bolen, tenderedhis fee, and requested renewal of his work permit.Bolen refused, saying that he had too many of hislocalmen out of work. Kouw argued that he was notasking to be referred to a job, that he had one andsimply wanted his permit renewed. Bolen asked whereKouw was working and the latter replied for Tonn& Blank at the Sollair job. Bolen replied that the Sollairjob was not working too well and couldn't understandwhy Kouw would want to renew his permit, but thatinany event he could not renew it. Kouw left forthe Sollair jobsite and, after arriving there about 8:30a.m.,went to the construction office where he firstmet with Foreman Kowalski .21Kouw told Kowalski that Bolen had refused to renewhis permit, to which Kowalski replied that Bolen's actionwas bad for Kouw because it meant that his employmentwas "at the end of the road." About this point Superin-tendent Tews came in the room and Kouw told himthatBolen would not renew his permit. Tews askedwhy and Kouw told him that Bolen stated he had toomany local men out of work. Tews then told Kouw;"Well, under those conditions don't go to work," andadded that, if Bolen came to the job and found Kouw21The findings with respect to Kouw, to this point, are based onthe credited testimony of Kouw Bolen's denial that he had any conversa-tion with Kouw regarding the renewal of a work permit is not credited LAKE COUNTY,INDIANA,CARPENTERSworking when he had refused to renew Kouw's permit,"he is going to get a little nasty"; that he "mighteven throw up a picket and shut this job down," anevent the Company could not afford because the contracthad a penalty clause and was already behind schedule.Then, turning to Kowalski, Tews said, "He had betternot go to work. You know if Bolen comes out hereand finds him he might even try to bump you off thejob. "22Kouw's stay at the construction site was nomore than a half hour and from there he went tothe Company's main office where he spoke with Paymas-ter Potts and arranged for his check and W-2 formto be sent him promptly.23On March 10, Company Vice President O. J. BlankwroteKouw.24 denying that Kouw was terminatedbecause of union considerations, but because of lackof work, as the Sollair job was completed on January15 and there was no other job on which Kouw couldbe placed.25 Blank admitted that he wrote this letterin the hope that it would terminate backpay liability,if any existed. The testimony, however, does not supporthis assertion that Kouw was terminated because workwas unavailable for him. In the first place Blank himselftestified that, on January 15, concrete was being pouredon the Sollair job-a time when carpenters are normallyneeded to strip forms after the concrete hardens-andfor that reason Tews could not leave the job to seeBolen at the latter's office. Secondly, Foreman Kowalskitestified that, on January 15, he had work for Kouwthatwould have lasted about a week.24 And finally,22The findings in this paragraph are based on the credited testimonyofKouw Although I observed Tews in the courtroom, he did nottestifyKowalski denied that he told Kouw that he was "at the endof the road " He further denied that he or Tews told Kouw notto go to work without a permit or made any comment about anythingBolen mightdo if Kouw worked without a permit To the extentthatKowalski's testimony conflicts with that of Kouw, I credit thelatter It is noted for purposes of clarification that, after his conversationwith Blank, Bolen called Tews and asked the latter to come to hisoffice,Tews calledBlankand explained that he was pouring concretethat day and could not leave the job Blank telephoned Bolen againand explained the reason for Tew's inability to come to Bolen's officethat dayFor this reason there was no conference between Tewsand Bolen regarding the employment of Kouw, as there was betweenJohnson and Bolen regarding the employment of Matzat21Kouw additionally testified that while at the company office hetold Paymaster Potts "what the situation was " Although Kouw didnot elaborate on this phrase, he admitted that he did not tell Pottsof his conversation with TewsAccording to Kouw, Potts broughtCompany President John GBlankto him and the latter stated thathe could do nothing for Kouw, that if he did not have a permithe could not be put to work Both Potts and Company PresidentBlank denied that any such statement was made to Kouw I finditunnecessary to resolve the conflict in view of my findings withrespect to the statements made to Kouw by Tews24This was 4 days after the Company received a copy of the 8(a)(3)'and (I) charge Kouw filed against the Company on March 5 Priorto this day the only charge filed by Kouw was the one he filed onFebruary 12, alleging a violation of Sec 8(b)(1)(A) and (2) by theUnion2iThe letter also stated that, should work become available forwhich Kouw was considered qualified, he would be considered forfurther employmentAt the time of the trial Kouw had not beencalled for work2hRespondents also attempted to show through Kowalski that Kouwwas incompetent and had to be kept under almost constant supervision,but I do not credit Kowalski's testimony in that regard I find it239the reason Tews gave for not permitting Kouw to workwas that he lacked a permit and feared what Bolenmight do if he found Kouw on the job, not the lackof work. The reason which Tews assigned takes onadded significance in view of Blank's instructions tohis supervisors to give terminated employees the truereason for their termination.Although Kouw denied that he told Tews on January15 that he could not work because he lacked a workpermit, he admitted not only that he was aware ofand intended to comply with the rules of the InternationalBrotherhood27 which require him to refrain from workingoutside the jurisdiction of his own local without a permitfrom the local in whose jurisdiction he proposed towork, but also admitted that, when he left Bolen'soffice on the morning of January 15, he had madethe decision that he would not work on the Sollairjob if he couldn't get the required permit, and thathis purpose in going to the jobsite that morning wasto get Tews to intercede with Bolen and prevail uponhim to issue the permit. Kouw further admitted that,when he spoke with Tews on the morning of January15, he, in effect, told Tews, "I don't have a permit,I can't work."Contentions and concluding findingsThe initial question to be determined is whether thereexisted any agreement or understanding between theCompany and the Union that only those nonmembersof the Union who possessed valid work permits issuedby the latter would be employed by the Company.Absent such agreement or understanding:Neither employer nor union can be held accountablefor the unilateral actions of the other. Neitherisbound to police the other nor can it be inferredthat an unfair labor practice indulged in by oneiscaused by the undisclosed activity of the otheror through the tacit understanding of both. Evidenceof such activity or understanding is necessary.28The record before me is clear that there existed nowrittenagreement imposing upon the Company an obliga-tion to hire or retain in its employment only thosewho possess clearance from the Union. But that doesnot end the inquiry. As the Board held inBricklayers,Masons, and Plasterers' International Local Union No.18 (Ferguson Tile and Marble Co.),151NLRB 160,difficult to believe that, with an oversupplyof carpenters in the unionhall,and the construction industry experiencing a slowdown becauseof the tight money market, as Blank testified, the Company wouldhave retained an incompetent for about 3 months Furthermore, thealleged incompetence is somewhat inconsistent with the statement inBlank's letter to Kouw that the Company would consider him forfurther employment2'Although these rules are not in evidence, the substance of themisset ,forth inCarpenters Local -40 (Stop & Shop, Inc ),143NLRB142, 145-146.What the rules in fact provide is unimportant hereThe importantquestion iswhat Kouw thought they required of him,and the action he took based on that state of mind24N L R B v Brotherhood of Painters, Decorators & Paperhangersof America, etc [Spoon Tile Co ],242 F 2d 477, 480 (C A 10), quotedwith approval by the Board inLocal 626, United Brotherhood of Carpen-ters, etc. (Food Fair Stores, Inc ),142 NLRB 1238, 1240 240DECISIONSOF NATIONALLABOR RELATIONS BOARDeven though the written agreement between the partiescontains no union-security clause or referral provision,and unlawful"understanding"may,be found if, in theparticular case. "the record reveals the existence ofan oral agreement or, arrangement which requires 'mem-bership, in, our clearance from [the Union] as a conditionof employment."Id.at 163. On the basis of the record,before me I am convinced,and therefore find and con-clude,that the evidence establishes the existence 'ofan oral arrangement or understanding between the Unionand the Company that the latter would'',retain' in itsemployment only those carpenters who were membersof, or had clearance from, the Union This conclusionis predicated on the following:1.Despite the extensive evidence'with,respect tothe Company's right,and its practice of hiring withoutreference to union considerations,the fact remains thatall carpenters on the two jobs here involved were mem-bers of the Union, except Matzat and Kouw, bothof whom, when initially employed, had clearance fromthe Union.2.When Johnson learned on January 14 that Matzathad been unable to see Bolen and that his permit wasnot renewed, he did not direct Matzat to work or informhim that so far as the Company was concerned Matzatwas free to work regardless of the status'of'his permit.Rather, Johnson made'the entry on hiswork recordsthatMatzat had no permit.Ifind'itdifficult to putcredence in Johnson'sexplanation that this entry wasfor information only and had no other significance.3.When Johnson called Blank on January) 5 to informthe latter that Bolen had denied Matzat a renewal permit,itwas not simply for the purpose of obtaining Blank'sopinion on an academic question.Rather,Johnson placedemphasis on the fact that Matzat was a good employeewhom he needed and wanted to keep, but that Bolenwas interfering with his plans'by denying Matzat apermit. If, as the Company contends, ;the, lack of thepermit constituted no impediment to Matzat's continuedemployment, it is difficult to understand why Johnsonemphasized that the employee he needed and wished'to keep lacked a permit'from the Union.4.Even more difficult to understand is why Blanktelephoned Bolen to protest the latter's refusal to renewMatzat's permit,and admittedly became"a little excit-ed" when he met with resistance from Bolen, if the`lack of such permit presented no problem to it in continu-ing Matzat's employment.5.When Johnson left for'Bolen's office, he told Matzatthat he was going to do what'he * could 'to. get thelatter'spermit renewed,,but cautioned Matzat not togo to work before he (Johnson) returned.6.When Johnson met with Bolen, he demanded aletter from the latter explainingwhy he (Bolen) wouldnot renew Matzat's permit.It is, to say the least,difficultto understand why Johnson would go to this lengthifhe did not regard the possession of such a permitby Matzat as necessary to the' latter's continued employ-ment.7. In talking with Matzat both' on January 14 andfollowing his conference with' Bolen on, January 15,Johnson refrained from telling Matzat that, so far astheCompany was concerned, he was free to workwhether he had the permit or not and permitted Matzat.to leave the job,under,the impression that the Companyregarded a valid permit as a condition'precedent tohis right to work.'8.At the Sollair job Kouw was told by the foremanthat absence of 'the permit meant that his employmentwith the Company*was' "at the end of the road" andby Superintendent Tews that, under the circumstances,he'(Kouw) should not go to 'work, expressing his fearof possible action by Bolen should he find Kouw onHaving concluded.that'there existed an arrangementor understanding between the Union and the Companythat the latter would ;employ only those persons whowere members of or who had valid work permits fromthe Union, it follows, and I further find and conclude,that,Kouw and, by requesting Blank to terminate Matzatand- Kouw,' all because of their lack of membershipin the' Union, the Union attempted to cause and causedthe Company to discriminate against Matzat and Kouwin regard to their-tenure of employment, or a termor condition thereof,to encourage membership in theUnion, in' violation of; Section 8(b) (2) and ,(1) (A) ofthe Act 3` and that the Company by its adherence tothe aforesaid arrangement or, understanding,and failingand refusing to permit Matzat and' Kouw to work withouta permit from the' Union,discriminated against themin regard 'to' the' tenure of their employment, or a termor condition thereof;' which encouraged membership inthe'Union, and thereby 'violated Section 8(a) (3) and(1)oftheAct31,Although I may not regard any of the above factors,standingalone,,of sufficient evidentiary value to sustain the conclusion whichIhave,reached,their totality, in my opinion,makes-that conclusioninescapable'70Cases likeBricklayers,Masons and Plasterers'International Unionof America, etc (Plaza 'Builders,Incorporated),134NLRB 751, andLocal369,International Hod Carriers,Buildingand CommonLaborersUnion of America,AFL-CIO (McCloskeyConstructionCorp ), 147NLRB 1209, where the Board found that a union's request for preferencein employment for persons-who resided in thelocale,as distinguishedfrom those having membership in the local, did not violate the Actbecause it involved only a discrimination not based on union membershipIn the instant case it is clear and I find that the Union'sdemandit-asbased on the fact that Matzat and Kouw lacked membershipin the Union As Matzat lived within the territorial jurisdiction oftheUnion, it is clear that Bolen's reference to "local men" wasnot limited to those who reside in thelocale,but referred to thosewho held membership in local unions which made up the DistrictCouncil he represented" Having reached this conclusion, I find it unnecessary to decidewhether,as the General Counsel contends, the Union as the collective-bargaining representative of the employees in the unit here involvedalso violated Section 8(b)(1)(A) of,theAct by its failure to representfairly and equally all employees in the unitUnited Brotherhood ofCarpenters and Joiners ofAmerica,-'Local143(Helm Construction,Inc ), 170 NLRBNo 97,cited and relied upon by the General Counsel,does not support his contention Of the three Board Members participat-ing in that case, Chairman McCulloch would find no violation basedon the aforementioned theory and Member Zagoria found it unnecessaryto consider the questionThus, inHelms, supra,amajority of theBoard,did not adopt the Trial Examiner's holding on which the GeneralCounsel relies LAKE COUNTY,INDIANA,CARPENTERSI reject as unsupported by the evidencethe argumentadvanced by the Union and the Companythat the latterdid not prevent Matzat and -Kouw from working andthat both voluntarily quit. Turning first to the caseofKouw, the facts show that Superintendent Tewstold Kouw not to go to work withouta permit,becausehe feared what action Bolen might take that mightadversely affect the progress of the job, and directedForeman Kowalski to see that Kouw did not work.That Kouw may have decided for reasons of his ownthat he did not wish to risk discipline by the Unionfor working without a permit is irrelevant. His decisionin that regard was not based on a reasoned conclusionthat he no longer wished to work on the job but hewas simply bowing to what he regarded as the inevitablein view of the arrangement or understanding betweenthe Company and the Union,an arrangementor under-standingrooted in illegality, which he had every rightto protest. So viewed, I must and do find and concludethatKouw did not quit but was forced off the jobby the illegal arrangement between his Employer andhis bargaining representative.32 Inthe case of Matzat,not only do the same considerations prevail but the14 giving the reason for Matzat's failure to work thatday-"No permit,Bolen not inoffice"-strongly indi-cates that he did not regard Matzat eligible for employ-ment because he lacked a permit from the Union. Itis true that on January 15 Johnson told Matzat thatifhe would go to the union hall he would get hispermit, and that he failed to do so. Whether Matzatwas unjustified in his construction of what Johnsonsaid is beside the point. The crucial fact is that, beforegoingtoBolen's office, Johnson told Matzat not towork without a permit. This was the discriminationon the part of the Company which the statute prohibits.Matzat was entitled to have his employment continuedwithout regard to a permit from the Union and toprotest, as I find he did, the Company's insistencethat he have a permit in order to work. In this sense,I find and conclude Matzat did not quit but was preventedfrom working by the Company.Upon the foregoing findings of fact, and the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.The Company is an employer within the meaningof Section 2(2) of the Act.-2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3:The evidence establishes that -there existed anarrangement or understanding between the Union andthe Employer that the latter would employ only thosepersons who were members of or had been clearedby the Union.-- -7RAs heretofore pointed out, even Blank recognized that Kouw didnot quit and claimed that he was not employed by the Companyafter January 14 because of lack of work, a claim which I have foundunsupported by the record2414.By denying its employees Matzat and Kouw theright to continue their employment, because they werenot members of and did not possess permits from theUnion, the Company discriminated against Matzat andKouw in regard to their hire and tenure of employment,and the terms and conditions thereof, encouraging mem-bership in the Union, and thereby engaged in and isengaging in unfair labor practices proscribed by Section8(a) (3) and (1) of the Act.5. 'By denying clearance or work permits to Matzatand Kouw and by requesting the Company to denyemployment-to Matzat and Kouw because they werenot members of the Union, the latter caused or attemptedto cause the Company to discriminate against Matzatand Kouw in violation of Section 8(a) (3) and (1) oftheAct and thereby engaged in and is engaging inunfair labor practices proscribed by Section 8(b) (2)and (l) (A) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found. that the Union and the Company wereparties to and maintained in effect an arrangement orunderstanding pursuant to which the latter would hireand retain in its employment only,those persons whoare members of or have work permits from the Union,both the Company and the Union will be required tocease maintaining or giving effect to such arrangementor understanding.Having also found' that pursuant to the aforesaidarrangement or understanding the Union denied workpermits to Matzat and Kouw, and demanded that theCompany discontinue their employment, and that pur-suant to such request the Company terminated theemployment of Matzat and Kouw, it-will be recommend-ed that the Union advise the Company, in writing,with copies to Matzat and Kouw, that the Union hasno objection to, their employment by the Company,whether they have a work permit from the Union ornot .33Itwillbe further recommended that the Companybe required to offer Matzat and Kouw full and uncondi-tional reinstatement to their former or substantiallyequivalent jobs, without prejudice to their seniority orother rights or privileges, leaving to the compliancestage of this proceeding the question whether, in thenormal course of the Company's policy and practice,Matzat and/or Kouw would have continued on the job,and if not, for what period they would have beenemployed .14" I do not regard Attorney Mamet's letter to Matzat, quotedsupra,fn20, a copy of which was sentto theCompany, as complyingwith this requirementNot only does the letter fail to state-that awork permit from the Union will not be required as a condition ofemployment, but Johnson who has the authority to hire on behalfof the Company did not so understand it'"In making this recommendation, I have fully considered the Board'sDecision inRusciano Construction Corporation-Del Balso Construction 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill additionally be recommended that the Companyand the Union, jointly and severally, make whole Matzatand Kouw for any loss of pay they may have suffered,respectively, by reason of the discrimination againstthem, by paying to each a sum of money equal tothe wages he normally would have earned from January14 in the case of Matzat, and January 15, in the caseofKouw until the Company's offer of reinstatementas above mentioned, or to such prior date as it maybe determined they would have been lawfully terminatedless net earnings during that period with interest thereonat the rate of 6 percent per annum, all in accordancewith the Board's formula set forth in FW WoolworthCompany,90 NLRB 289, andIsis Plumbing & HeatingCo , 138 NLRB 716, provided, however, that the Union sliability for backpay shall cease to accrue 5 days afteritprovides the Company with written notice that ithas no objection to the employment of Matzat andKouw, as above stated, but absent such notificationthe Union shall remain jointly and severally liable withthe Company for all backpay that may accrue thereafteruntil the Company complies with the Board s OrderThe Gabriel Division of the Maremont Corporation,153NLRB 631 631 1, The Company will also be requiredCorporation136 Ni RB 1332 dealing with the question of reinstatementbut regard the facts of that case as distinguishable from those presenthere In that c ise the discrimmatee w is employed on a project involvingwork on the George W ishington Bridge Finding that the employerdiscriminatorily dischirged the employee and that the Union had causedthat discrimin ikon the Trial Ex miner recommended that he be reinstated to the GeorgeWshingtonBridge project if still in progress andifnot to any job of the employer in the area The Board howeverrequired the employer to offer iemstatement only in the event theBridge projectisstillinprogress136NI RB at 1331 There isnothing in the reported decision to indicate whether the employer hadother projects in the area nor is there any indication that the employerhad any practice or custom of transferring employees from one jobto another In the instant case Blank testified at length on the Company sestablished practice of transferring employees among its jobs and panicularlywhen one job w-is completed to transfer the entire personnelon that job to one of its many others in the area to the extentthat it was feasible to do so giving as one reason therefor his desireto give his crews the fullest employment possible with resultant improvement in rating experience for unemployment compensation taxes Inview of this evidence it would appear that limiting the reinstatementofMatzat and Kouw to the specific job on which they were employedat the time of the discrimination against them would afford only apartril remedywhereas the reinstatement remedy I propose is onetailored to the needs of the situation presented that does not imposean undue or unfair burden upon the [Company]RoyalPlating andPolishingCo Inc160NLRB 990 998 and is in accord with thestatutorymandate that in fashioning remedies the Board must bearinmind that the remedy should be adapted to the situation that callsfor redresswith a view toward restoring the situation as nearlyas possible to that which would have obtained but for [the unfairlabor practice]Royal Plating and Polishing CoInc148NLRB545 548-549 and the cases there citedWhile it is possible neitherMatzat nor Kouw would have been terminated upon completion ofthe projects on which they were employed assuming that they havebeen completed or it some subsequent time such facts are best knownto the Company and as above stated do not appear in this recordand can best be developed at the compliance stage of this proceeding'Had the Company continued to resist the Union s demands asBlank did in his conversation with Bolen and succumbed only whenallavenues of resistance became closed to it such as was the caseinZoe Cliemual Co Inc160 NLRB 1001 1002 I would be inclinedto recommend that the Union be adjudged primarily responsible forthe b ickpayand the Company only secondarily liable therefor astheBoard did inZoe Chemical supraHowever as the record into preserve and upon request make available to theBoard or its agents, for inspection and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary or useful in computing the amountof backpay due as herein providedRECOMMENDED ORDERUpon the basis of the above findings of fact, conclu-sions of law, and the entire record in the case andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended thatA Tonn and Blank, Inc its officers, agents, successors and assigns shall1Cease and desist from(a)Encouraging membership in Lake County, Indianaand Vicinity District Council of the United Brotherhoodof Carpenters and Joiners of America, or any otherlabor organization, by requiring of any employee clearance from, or membership in, a labor organization asa condition of employment, except to the extent thatsuch requirement of clearance or membership is inaccordance with the provisions of Section 8(a)(3) ofthe aforesaid Act(b)Entering into any agreement or understanding withthe aforementioned or any other labor organization,requiring clearance from or membership in a labor organi-zation as a condition of employment, except of theextent authorized by Section 8 8(a)(3) of the aforesaidAct(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them by Section 7 of the aforesaidAct2Take the following affirmative action designed andfound necessary to effectuate the policies of the Act(a)Offer Richard Matzat and Wilbur Kouw immedi-ate full, and unconditional reinstatement to their formeror substantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, as providedin the section hereof entitled "The Remedy "(b)Notify Richard Matzat and Wilbur Kouw if pres-ently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended,after discharge from the Armed Forces(c) Jointly and severally with Lake County,Indianaand Vicinity District Council of the United Brotherhoodof Carpenters and Joiners of America make whole Rich-ardMatzat and Wilbur Kouw for any loss of pay theyseverally suffered by reason of the discrimination againstthem, in the manner provided in the section hereofentitled "The Remedy 'the instant case shows and as I have found except for Blank s statementsto Bolen the Company did not resist the latter s demands but permitteditssupervisors to deny employment to Matzat and Kouw becausetheylacked the required union permit In such cases the Board susual remedy of joint and several liability must prevail LAKECOUNTY,INDIANA,CARPENTERS(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Recommended Order.(e)Post at its principal office in Michigan City,Indian-a, and at its Holiday Inn and Sollair jobsites, if eitheris still in progress, copies of the attached notices marked"Appendix A" and "Appendix B."31 Copies of saidnotices, on forms provided by the Regional Directorfor Region 25, after being duly signed by Respondents'representatives, respectively, shall be posted by it imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby it to insure that said notices are not altered, defaced,or covered by any other material.(f)Mail to the aforesaid Regional Director sufficientsigned copies of the attached notice marked "AppendixA," for posting by Respondent Union. Copies of saidnotice, on forms provided by said Regional Directorshall, after being signed by an authorized representative,be forthwith returned to the aforesaid Regional Directorfor posting.(g)Notify the aforesaidRegionalDirector, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.37B.Respondent Union, Lake County, Indiana andVicinityDistrictCouncil of the United Brotherhoodof Carpenters and Joiners of America, its officers, agents,representatives, successors, and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause Tonn& Blank,Inc., to discharge or in any other manner discriminateagainstany employee in regard to his hire or tenureof employment, or any term or condition thereof, exceptto the extent authorized by Section 8(a)(3) of the NationalLabor Relations Act, as amended.(b) In any othermanner restrainingor coercing anyemployee of Tonn &Blank,Inc., in the exercise ofrights guaranteed by Section 7 of the aforesaid Act.2.Take the following affirmative action found neces-sary and designed to effectuate the policies of the afore-said Act:°h In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "37 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the aforesaidRegional Director, in writing, within 10 days from the date of thisOrder, what steps it has taken to comply herewith "243(a) Jointly and severally with Tonn & Blank, Inc.,make whole Richard Matzat and Wilbur Kouw, respec-tively, for any loss ofearningssuffered by reason ofthe discrimination against themas hereinfound, in themanner set forth in the section of this Decision entitled"The Remedy."(b)Notify Tonn & Blank, Inc., in writing, that ithas no objection to the employment of Richard MatzatorWilbur Kouw on any project within its territorialjurisdiction,whether they possess a work permit ornot, and send a copy of such notification to RichardMatzat and Wilbur Kouw.(c)Post at its business offices and meeting halls copiesof the attached notices marked "Appendix A" and"Appendix B."38 Copies of said notices, on forms pro-vided by the Regional Director for Region 25, afterbeing duly signed by Respondents' representatives,respectively, shall be posted by Respondent Union imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall be takenby it toinsurethat said noticesare notaltered, defaced,or covered by any other material.(d)Mail to the aforesaid Regional Director signedcopies of the attached notice marked "Appendix B,"for posting by Respondent Company. Copies of saidnotice, on forms provided bysaidRegionalDirectorshall, after being signed by an authorized representativeof Respondent Union, be forthwith returned to the afore-said Regional Director for posting.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.39See fn 36,supraIn the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the aforesaidRegional Director, in writing, within 10 days from the date of thisOrder, what steps it has taken to comply herewith "APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT encourage membership in LakeCounty, Indiana and Vicinity District Council ofthe United Brotherhood of Carpenters and JoinersofAmerica, or any otherunion,by dischargingor in any other manner discriminating against anyof our employees in regard to their hireor tenureof employment, or any term or condition thereof,except to the extent permitted by Section 8(a)(3)of the National Labor Relations Act, as amended.WE WILL NOT in any other mannerinterferewith, restrain, or coerce our employees in the exer-cise of rights guaranteed to them by Section 7of the National Labor Relations Act. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL, as directed in the Board's Decision,offer Richard Matzat and Wilbur Kouw reinstate-ment to their former or substantially equivalentpositions,without prejudice to their seniority orother rights and privilegesWE WILL jointly and severally with the aforesaidDistrict Council make whole Richard Matzat andWilbur Kouw for any loss of earnings they mayhave suffered as a result of the discriminationagainst them since January 14, 1969,together with6 percent interest, as provided in the Board's Deci-sionWE WILL notify Richard Matzat and WilburKouw if presentlyservingin the Armed Forcesof the UnitedStates of their right to full reinstate-ment upon application in accordance with the Selec-tive Service Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed ForcesTONN AND BLANK INC(Employer)DatedBy(Representative)(Title)This is an officialnotice and must not be defacedby anyoneThis noticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, orcovered byany other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,614 ISTACenter,150 West Market Street,Indianapolis,Indiana46204,Telephone317-633-8921APPENDIX BNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTcause or attempt to cause Tonnand Blank,Inc , to discharge or in any other mannerdiscriminate against its employees in regard to theirhire or tenure of employment,or any term orcondition thereof, except to the extent permittedby Section 8(a)(3) of the National Labor RelationsAct, as amendedWE WILL NOT in any other manner restrain orcoerce employees of Tonn and Blank,Inc , inthe exercise of rights guaranteed by Section 7 ofsaid ActWE WILL, jointly and severally with Tonn andBlank, Inc , make whole Richard Matzat and WilburKouw for any loss of earnings they may havesuffered as a result of the discrimination againstthem since January 14, 1969, together with 6 percentinterest, as provided in the Board's DecisionWE HAVEno objection to the employment ofRichard Matzat or Wilbur Kouw by Tonn and Blank,Incon any of its projects within our territorialjurisdiction, whether they have a work permit issuedby this Union, or not and we have so notifiedTonn and Blank, Inc , as well as Richard Matzatand Wilbur KouwDatedByLAKE COUNTY,INDIANAAND VICINITYDISTRICTCOUNCIL OF THE UNITEDBROTHERHOOD OFCARPENTERS ANDJOINERS OFAMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyoneThis noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterialAny questionsconcerningthis notice orcompliancewith its provisions may be directed to the Board's Office,614 ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204 Telephone 317-633-8921